Acknowledgments
1. 	Applicant’s amendment, filed on 11/15/2021 is acknowledged.  Accordingly claim(s) 1 and 3-20 remain pending.
2.	Claim(s) 2 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220101, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 11/15/2021, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC101 rejections set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claims obviates the 35 USC101 rejections has fully been considered and is persuasive; therefore, the rejections are withdrawn.

Applicant’s Argument #2:
Applicant contends that the amended claims obviates the 35 USC112 (a) rejections set forth in the prior office action.

Examiner’s Response to Argument #2:
Applicant’s argument that the amended claims obviates the 35 USC112 (a) rejections has fully been considered and is persuasive; therefore, the rejections are withdrawn.

Allowable Subject Matter
6.	Claim(s) 1 and 3-20 are allowed, subject to the examiner’s amendment described below.

Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2015/0121501 to Khalid) which discloses a systems and methods for device-based authentication are disclosed. In some implementations, a device receives a Single Sign On PIN from a backend server. The device transmits, to a token server, the Single Sign On PIN and credentials of a subscriber identity module (SIM) to request a token for accessing a network resource via a computer different from the device. The token is associated with a user account. The device receives the token from the token server. The device stores the token at a local memory of the device.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1 and 11, specifically the combination of steps of: receive a response from the second computing system indicating that the processing has occurred accompanied by a token representing the data; complete a transaction based on the response; query the mobile device for permission to store the token representing the data associated with the user; store the token representing the data in the database; receive a user request from the mobile device for a second transaction using the data associated with the user; Page 3 of 10 Application. No. 15/710,250 Response to Non-Final Office Action retrieve the stored token from the database in response to the received user request; and transmit the stored token and a new request for further processing of the data in the PCI zone to the second computing system, as recited in claim(s) 1 and 11.  Moreover, the missing claimed elements from Khalid are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Khalid disclosures because it is not common to:
receive a response from the second computing system indicating that the processing has occurred accompanied by a token representing the data; complete a transaction based on the response; query the mobile device for permission to store the token representing the data associated with the user; store the token representing the data in the database; receive a user request from the mobile device for a second transaction using the data associated with the user; Page 3 of 10 Application. No. 15/710,250 Response to Non-Final Office Action retrieve the stored token from the database in response to the received user request; and transmit the stored token and a new request for further processing of the data in the PCI zone to the second computing system.
Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 3-10 and 12-20 are also allowable for the same reason(s) described above.

8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/1/2022